NOT DESIGNATED FOR PUBLICATION




                          STATE OF LOUISIANA


                            COURT OF APPEAL


                              FIRST CIRCUIT


                                2021 KA 1285
cj A
                          STATE OF LOUISIANA


                                  VERSUS


                        JEFFERY FLOYD BAHAM




                                           Judgment Rendered:      APR 12 2022


                                Appealed from the

                       Twenty -Second Judicial District Court
                        In and for the Parish of St. Tammany
                                 State of Louisiana
                           Docket Number 1787- F- 2021


                  Honorable Vincent J. Lobello, Judge Presiding




Warren L. Montgomery                      Counsel for Appellant,
Matthew Caplan                            State of Louisiana
J. Bryant Clark, Jr.
Covington, LA


James Hoeffgen                            Counsel for Defendant/ Appellee,
Covington, LA                             Jeffery Floyd Baham




            BEFORE: WHIPPLE, C.J., PENZATO, AND HESTER, JJ.
WHIPPLE, C. J.


         The defendant, Jeffery Floyd Baham, was charged by bill of information

with possession of methamphetamine (          less than two grams), a violation of LSA-


R.S. 40: 967( C)( 1).   The defendant pled not guilty.     The defendant filed a motion to


quash the bill of information pursuant to LSA-R.S.                14: 403. 10.    Following a

hearing on the matter, the trial court granted the motion to quash.              The State now


appeals, designating one assignment of error. We reverse the trial court' s ruling

granting the motion to quash and remand.

                                           FACTS


         The following facts were established at the motion -to -quash hearing.         On the


night of January 25, 2021, based on a 911 call regarding a man slumped over in his

truck,    St.   Tammany Parish Sheriff's Office Deputies Brandon Crain and Ben

Sadowski were dispatched to Leon Alley in Folsom. Deputy Crain' s body camera

recorded the scene.       The defendant was alone, sleeping in his truck. After Deputy

Crain tapped a couple of times on the rolled -up window, the defendant woke up.

Deputies on both sides opened the front truck doors and asked the defendant if he


was      alright.   The    defendant   appeared    groggy     and   somewhat       intoxicated.


Firefighters and EMS were dispatched to the scene.              The defendant told Deputy

Crain he had been working all day and fell asleep.            The defendant got out of his


truck and sat on his open tailgate while a paramedic, Stephan Silas, examined him.


Deputy Crain found a torch lighter and two glass pipes in the truck.' According to

Deputy Crain, the pipes contained residue.




         While Deputy Crain' s testimony supports the finding of at least two glass pipes, the
affidavit of probable cause for arrest prepared by Deputy Crain indicates that three glass pipes
were found in defendant' s vehicle.
                                               2
Deputy Crain then asked the defendant if he had anything on him.         The defendant


replied that he had a little " meth" in his pocket, which Deputy Crain retrieved.      The


defendant was arrested and taken to jail.


                            ASSIGNMENT OF ERROR


      In its sole assignment of error, the State argues the trial court erred in


granting the motion to quash the bill of information based on LSA-R.S. 14: 403. 10.

Specifically, the State contends the defendant was not in need of medical

assistance, did not receive medical assistance for an overdose, and that the trial


court erroneously conflated the "    overdose"   requirement     with the "   in need of


medical assistance"   requirement.




      When a trial court grants or denies a motion to quash, factual and credibility

determinations should not be reversed in the absence of a clear abuse of the trial


court' s discretion. State v. Welch, 2012- 1531 (   La. App. 1st Cir. 3/ 22/ 13),   115 So.


3d 4901 502.     However, a trial court' s legal findings are subject to a de novo


standard of review.   State v. Welch, 115 So. 3d at 502.


      A motion to quash is, essentially, a mechanism whereby pretrial pleas are

urged, i.e., pleas which do not go to the merits of the charge.     At a hearing on such

a motion, evidence is limited to procedural matters and the question of factual guilt


or innocence is not before the court.   See LSA-C. Cr.P. art. 531, et. seq.; State v.


Byrd, 96- 2302 ( La. 3/ 13/ 98), 708 So. 2d 401, 411, cert. denied sub nom, Peltier v.


Louisiana, 525 U.S. 876, 119 S. Ct. 179, 142 L. Ed. 2d 146 ( 1998).


      In considering a motion to quash, a court must accept as true the facts

contained in the bill of information and in the bill of particulars, and determine as a

matter of law and from the face of the pleadings, whether a crime has been


charged.    While evidence may be adduced, such may not include a defense on the

merits.    State v. Bim, 708 So. 2d at 411 ( citing State v. Gerstenberger, 260 La.

145, 150, 255 So. 2d 720, 722 ( 1971); State v. Masino, 214 La. 744, 749, 38 So. 2d


                                            91
622, 623 ( 1949) ("      The fact that defendants may have a good defense is not

sufficient grounds to quash the indictment")).


       The State argues herein that the trial court misapplied the provisions of


LSA-R. S.   14: 403. 10 and thereby abused its discretion in granting the defendant' s

motion to quash. Louisiana Revised Statute 14: 403. 10( B) provides:



                A person who experiences a drug-related overdose and is in
       need of medical        assistance   shall not be charged,     prosecuted,    or

       penalized for possession of a controlled dangerous substance under
       the Uniform Controlled Dangerous Substances Law if the evidence
       for possession of a controlled substance was obtained as a result of the
       overdose and the need for medical assistance.


       In State v. Brooks, 2016- 345 ( La. App. 5th Cir. 12/ 28/ 16),        210 So. 3d 514,


519, and State v. Jago, 2016- 346 ( La. App. 5th Cir. 12/ 28/ 16),       209 So. 3d 1078,


1082, writ denied, 2017- 0183 ( La. 11/ 17/ 17), 228 So. 3d 1218 ( per curiam) both


decided the same day, the fifth circuit addressed the meaning of overdose in LSA-

R.S. 14: 403. 10( B):


                As written, La. R.S.   14: 403. 10 B establishes a three -prong test
       for determining whether the immunity it establishes applies.               The
       person in possession of the controlled dangerous substance must be
       experiencing an "    overdose";     the person must be in need of medical
       assistance;   and the evidence of the controlled dangerous substance
       must have been obtained as a result of the overdose and the need for
       medical assistance.     This statute does not define "   overdose,"   and there

       is no jurisprudence interpreting this statute.

       In determining whether the defendant experienced an overdose, the Jago

court stated:




        Overdose"       is defined by the Merriam—Webster Dictionary as "          too

       great a dose ( as of a therapeutic agent); also: a lethal or toxic amount
       as of a drug)." " Toxic," is uniformly defined by the Merriam—
       Webster Dictionary and by other dictionaries and internet sources as
       poisonous, deadly, and capable of causing death or serious injury.
State v. Jago, 209 So. 3d at 1082.


       The fifth circuit further found in Jago that for the purpose of the immunity

provided by LSA-R.S. 14: 403. 10( B):

       an " overdose"     must be of a lethal, toxic, or poisonous amount that is
       capable of causing death or serious injury, rather than one which is
       merely dangerous, " too great a dose," or causing a lower level of
                                               M
       consciousness.
                             Illegal possession or use of any amount of a
       Controlled   Dangerous       Substance is, by its nature and by legal
       prohibition, dangerous and " too great a dose."        Therefore, to define
        overdose"
                   merely as one which is dangerous or is " too great a dose"
       would lead to the absurd result of allowing any amount of a CDS to
       satisfy this prong of the test for immunity granted by La. R.S.
       14: 403. 10 B.


State v. Jago, 209 So. 3d at 1083.


       In a per curium opinion, the Louisiana Supreme Court denied the writ


application seeking review of the fifth circuit's ruling,          and rejected the fifth


circuit' s definition of an overdose being a " lethal, toxic, or poisonous amount that

is capable of causing death or serious injury."         See State v. Jago, 2016- 346 ( La.


App.   5th Cir. 12/ 28/ 16),   209 So. 3d 1078,       1083, writ denied, 2017- 0183 ( La.


11/ 17/ 17), 228 So. 3d 1218 ( per curiam).       See also State v. Rowe, 2021- 0626 ( La.


App. 1st Cir. 12/ 30/ 21),       So. 3d ,         2021 WL 6333295, at * 5. The Supreme


Court, however, did not provide any concrete definition of what constitutes an

overdose under LSA-R. S. 14: 403. 10( B).


       Recently, in Rowe, this court affirmed a trial court' s determination that an

 overdose"   is a medical and factual term that requires a witness with a medical


background (   or a medical expert) to testify as to the medical factors involved in

diagnosing whether there has been an overdose.          State v. Rowe,         So. 3d at ,


2021 WL 6333295 at * 5.          We noted that at a trial on the merits,        after   such   a




witness testified, the factfinder would need to first accept the testimony of that

witness and then determine, under the facts of the case, whether the defendant had


experienced a drug-related overdose.        State v. Rowe,       So. 3d at ,       2021 WL


6333295 at * 5.


       At the motion -to -quash hearing herein,         defense counsel argued that the


defendant was experiencing an overdose and was in need of medical attention.

One of the firefighters appeared briefly in St. Tammany Parish Officer Ben

Sadowski' s body camera video and told the officer the defendant' s pupils were


                                              5
pinpoint size, then appeared to say " I think he gonna be an O.D."                       The firefighter


then   said, " He' s    a nod out, look at that ...."              The State maintained that the


defendant did not overdose, and he was not in need of medical assistance.


       In granting the motion to quash, the trial court found in pertinent part:

               On January 25,          2021,   St.   Tammany Parish Sheriff's Office
       deputies were dispatched to investigate a person who was slumped
       over the wheel of his truck near La. Hwy 25 in Folsom. They were
       dispatched in response to a 911 call reporting a " male subject slumped
       over in the driver seat" of a vehicle in an alley. The caller reported no
       further details.
              Deputy Brandon Crain and Deputy Ben Sadowski arrived on
       the scene at around the same time. Deputy Crain was the first to make
       contact with the defendant, Jeffrey [ sic] Baham. Dy. Crain found Mr.
       Baham asleep in the driver' s seat, with the doors and windows shut.
       Dy. Crain knocked on the window and shone his flashlight on Mr.
       Baham' s face from outside the driver' s door in attempt to wake him
       up.  At the same time Dy. Sadowski was knocking on the passenger
       door window and shining his flashlight on Mr. Baham' s face, also
       attempting to awaken Mr. Baham. After some time, Mr. Baham
       eventually woke up. Mr. Baham then informed the deputies that he
       had worked all day and was tired.

               La. R.S.
                      14: 403. 10 is a relatively new statute, having been
       enacted by the legislature by Acts 2014, No. 392, § 1, effective
       August 1, 2014.


       In subparagraph B, immunity is granted to a person who experiences a
       drug- related overdose when the evidence is found as a result of the
       overdose    and need        for medical            assistance.    In the     instant case
       involving       Mr.   Baham,      the   relevant        portion    of     this   statute   is
       subparagraph B.
               Application of La. R. S.          14: 403. 10 is problematic because it
       fails to define two crucial terms contained therein: "                    drug- related
       overdose"       and " in need of medical assistance".            Additionally, because
       it is a relatively new statute, very little jurisprudence exists to guide
       courts in its interpretation and application.
               It appears there are only two reported cases concerning this
       statute, both out of the Fifth Circuit Court of Appeal: State v. Jago,
       209 So.3d 1078 ( La. App. 5 Cir. 2016) and State v. Brooks, 210 So. 3d
       514 ( La. App. 5 Cir. 2016). In these cases, Mr. Jago and Mr. Brooks
       were co- defendants in the 29'          Judicial District Court for the Parish of
       St. Charles. Both defendants were charged with La. R. S. 40: 964( C)
       Possession of Heroin.


       Ultimately, the Fifth Circuit held that Mr. Jago and Mr.                            Brooks

       merely     showed       signs    of drug           impairment,    i. e.   slobbering       on

       themselves and unconsciousness, but that there was no evidence of
       use of a lethal, toxic, or poisonous life threatening amount of drug
       consumption.          Id.   Therefore, the Fifth Circuit reversed the trial

       court' s granting of Mr. Drago [ sic] and Mr. Brooks' motions to quash,
                                                     on
reinstated the bill of information, and remanded the matter to the trial
court for further proceedings.
            Thereafter, Mr. Jago applied for a writ of certiorari with the
Louisiana Supreme Court. Interestingly, the Supreme Court, in a per
curiam opinion, denied the writ, but found that the Fifth Circuit:
               erred in finding that defendant must have injected a
            lethal quantity of heroin before he can be shielded from
            prosecution by operation of La. R. S. 14: 403. 10( B).
            Requiring a drug user to have experienced a life-
            threatening overdose --and requiring a lay person before
            seeking help to determine whether a drug user has
            experienced a life-threatening overdose --would frustrate
            the   purpose    of the [      statute],      which is to     encourage
            persons to seek help for those they reasonably believe
            have overdosed. However, under the circumstances here,
            in which the unconscious defendant was quickly roused
            and required no medical attention of any kind, La. R.S.
            14: 403. 10( B) does not shield defendant from prosecution
            because it is only triggered when ( emphasis added), " A
            person ... experiences a drug-related overdose and is in

            need of medical assistance..."              Therefore, notwithstanding
            the court of appeal' s erroneous statement of law, the
            court of appeal reached the correct result and defendant is
            not entitled to have the charge against him quashed.


            Although not clearly stated, the implication of the Supreme
Court' s decision in Jago is that under the facts of that case Mr. Jago
did satisfy the first prong of the test. This Court interprets that
holding to mean that the rendering unconscious of a defendant due to
the excessive consumption of drugs can satisfy the " experiencing a
drug- related overdose" prong, such that it triggers La. R.S.
14: 403. 10( B) immunity. This Court further finds that in this case, Mr.
Baham has presented sufficient evidence to show to this Court' s
satisfaction       that   the     anonymousa lay person, reasonably
                                                       caller,

believed Mr. Baham may have been suffering an overdose and that the
caller reasonably believed Mr. Baham may be in need of medical
assistance. Mr. Baham was found slumped over the steering wheel in

his truck, clearly shown on the video as beyond merely sleeping, but
in     an    obvious      state    of decreased            consciousness.       Further,    as


highlighted by the Supreme Court in Jago, this Court' s conclusion
under the facts of this case is consistent with the legislature' s intent
and purpose in La. R.S.                 14: 403. 10( B),         which   was   to   encourage

people, like this caller, to seek help for Mr. Baham when that caller
reasonably believed Mr. Baham was suffering an overdose.
      Having concluded that the overdose prong                                      La.   R.S.
14: 403. 10( B) is satisfied, this Court must now determine whether Mr.
Baham was " in need of medical assistance".    In determining this, the
Court takes guidance from the Supreme Court' s rationale regarding its
determination of what qualifies as a " drug-related overdose". That is,
this Court is of the opinion that the same standard should be applied,
i.e.   by examining this question from the perspective of the caller
seeking help for Mr. Baham, and whether he reasonably believed Mr.
Baham was in need of medical assistance.                             Under the facts and
circumstances         of this      case,    this       Court finds that the caller did

                                                   7
       reasonably believe Mr. Baham was in need of medical assistance.
       And in fact, his belief turned out to be accurate.                 Mr. Baham was
       found to be unconscious in his vehicle.   The officer had difficulty
       awakening him. Moreover, the arresting officer must have reasonably
       believed Mr. Baham may be in need of medical assistance, because he
       called for Emergency Medical Services ( EMS) from both the fire
       department and from Acadian Ambulance. Moreover, the EMT from
       the fire department who arrived on the scene voiced his concern that
       Mr. Baham was suffering an overdose.
              The State argued that Mr. Baham was not in need of medical
       assistance.
                  However, this argument is contradicted by the testimony
       during the motion to quash of Stephan Silas, Acadian Ambulance
       paramedic and Operations Supervisor. Mr. Silas testified that he was
       dispatched to the scene for an unresponsive male, and that he could
       not recall how, but he was informed it was "                 an overdose situation".

       Mr. Silas testified that Mr. Baham " attempted to refuse treatment".
       Nevertheless, Mr. Silas then performed a core assessment, consisting
       of a verbal interview, he checked Mr. Baham' s vital signs, checked
       his blood pressure using an arm cuff, checked his blood sugar using a
       finger prick, checked his respiration, checked his pulse -oxygen and
       performed a Glasco coma scale assessment on Mr. Baham.
              Mr.     Silas testified that he saw no obvious signs of a drug
       overdose.      However, on cross examination, Mr. Silas conceded that
       drowsiness and elevated blood pressure, both of which he observed
       during his evaluation of Mr.            Baham,        could be     symptoms        of a
       methamphetamine overdose. [']

              Therefore,      whether    in   this    case    the    Court   looks   to    the
       reasonableness of the caller' s belief that Mr. Baham was in need of
       medical assistance or whether Mr. Baham was actually in need of
       medical assistance, this second prong is also satisfied. Mr. Baham
       was in need of medical assistance, and medical assistance was, in fact,
       provided.

              In reaching this conclusion, this Court notes that the facts in
       this case are distinguishable from the facts in Jago.                    In Jago, it
       appears that the record was void of any "         medical assistance" provided

       to Mr. Jago or Mr.    Brooks by the emergency medical services
       personnel who arrived on the scene, or at the jail medical facility after
       they were transported there. On the other hand, as set forth above, in
       the instant case the paramedic who arrived on the scene conducted
       what appears to be an extensive field assessment of Mr. Baham. This
       Court finds that the paramedic' s decision to so assess Mr. Baham
       amply demonstrates that Mr.             Baham         was " in    need   of medical
       assistance".     In light of the evaluation, assessment and other tests
       performed on Mr.         Baham by Mr.          Silas, the Acadian Ambulance
       paramedic, to conclude otherwise defies common sense and is not
       supported by any rule of law of which this Court is aware.
             It therefore necessarily follows, that the methamphetamine
       which the St. Tammany Parish Sheriffs deputies found on Mr.
       Baham' s person, and which forms the basis for his arrest and this
       charge, was found as a result of a reasonable, good faith belief that
       Mr.   Baham       experiencing a drug-related overdose and Mr.
                        was
       Baham' s need for medical assistance. Therefore, the third prong for

        This statement in the trial court' s reasons is not accurate. Silas indicated it was possible
that a person could experience drowsiness and elevated blood pressure while not overdosing.
                                                 n.
        the triggering of La. R. S. 14: 403. 10 is satisfied.
               This    Court views the       legislature' s   enactment of La. R.S.
        14: 403. 10 as a clear expression of legislative intent and policy that the
        value of the prospect of preventing an overdose death and preserving
        human life far outweighs the value of obtaining a conviction for the
        possession of a controlled dangerous substance.             This Court further
        believes that under the facts and circumstances of Mr. Baham' s case,
        the immunity provided in La. R. S. 14: 403. 10 was triggered.

        The State argues in brief that the trial court conflated an overdose with being

in need of medical assistance. The State points out Jago made clear that LSA-R.S.


14: 403. 10( B)   is triggered when a person experiences a drug-related overdose and

is need of medical assistance.       That is, these are two separate requirements.       The


State   contends      that the   defendant   was    not   in need    of medical   assistance,




particularly in light of Jago. Further, Stephen Silas with Acadian Ambulance did

not find the defendant was experiencing an overdose.

        The defendant argues the trial court correctly quashed the bill of information

and contends that all three prongs under LSA-R.S. 14: 403. 10( B)            were met.   The


defendant points out that in Jago, the Louisiana Supreme Court found the statute


did not apply because Jago required no medical attention of any kind.                    The


defendant further points out, that the fifth circuit in Jago noted that an officer only

touched Jago' s neck to check for a pulse when he started coming around.                 The


defendant herein suggests that because he was subjected to several medical tests,


including an electronic reading of his pulse and a finger prick to measure his blood

sugar level, he was shown to require medical treatment.                   According to the

defendant, the State' s interpretation of the statute frustrates the purpose of the


statute,   which is "    so that people are not chilled from calling for help"            for


themselves or others.      Also, the defendant contends, the drugs found on him were


found as a direct result of his overdose and need for medical assistance.


        In the instant case, the defendant was found sleeping in his truck and had to

be aroused by the police.        There was no clear indication to the deputies on their


initial contact with the defendant what was wrong with him.               Thus, the prudent

                                                I
response was to call for the assistance of first responders.           However, we find no


support for the trial court' s finding that the "      anonymous"
                                                                      911 caller' reasonably

believed the defendant may have been suffering an overdose and that she

reasonably believed the defendant was in need of medical assistance or the

conclusion that such a belief was sufficient to establish the requisite proof of an


overdose and need for medical assistance.             We further disagree with the trial


court' s holding that whether a person is in need of medical assistance should be

determined by examining the situation from the perspective of the caller.              The 911


caller merely informed the operator that a man was slumped over in the back of his

truck and after further questioning,        stated that she thought the man was in the


driver' s seat.   This was the only information provided by the caller.          The brief 911


call does not reflect that the caller thought or believed the defendant was having an

overdose or that he needed medical assistance.'               Instead, the call could have


resulted from the caller contemplating a potentially dangerous situation existed,

such as being concerned about a man sleeping in his truck in an alley at night or

the caller' s belief that the defendant was deceased.


       Our initial inquiry must begin with whether the defendant was experiencing

a drug overdose.        While the deputies who arrived at the scene thought the


defendant may have needed medical assistance, we find the trial court erred in

finding that the defendant was experiencing a drug overdose. Deputy Crain' s body

camera video showed the defendant was sitting and sleeping in the driver' s seat.

He was not slumped over. Moreover, the defendant was awakened in a matter of


seconds, and he did not show any signs of physical distress. While he sounded

somewhat fatigued, he was lucid in his speech.          The defendant insisted that he was




        Moreover, the female caller actually provided her name and phone number.

        Due to the timing of the arrival of emergency personnel and the fact that EMS was
staged as a precaution, the record is unclear as to the manner in which firefighters and EMS were
dispatched.
                                               WE
fine, and he easily communicated with the deputies who questioned him.                        He


informed Deputy Crain that he had been working all day and that he was tired.                 He


also explained that his back was hurting. While his truck was being searched, the

defendant sat on his tailgate and smoked a cigarette.               When EMS arrived, the


defendant sought         to refuse treatment.    Even after Deputy Crain found the drug

paraphernalia in the truck, he determined that the defendant was not experiencing a

medical emergency " based on his demeanor and how he was," and concluded he


was going to be placed under arrest.             Crain indicated that while he drove the


defendant to jail,       the defendant did not exhibit or experience any type of

emergency or stress.         At the jail, the defendant was booked and again did not


require any treatment.

      Stephan Silas testified that he met with the fire department at the scene to be


briefed on what had been done up to that point.                   When Silas examined the


defendant,    there was nothing obvious or apparent to him to indicate that the

defendant required any medical attention. The defendant refused care, and he was

not transported to the hospital. Silas did not remember how he got the information


that this was an "   overdose      related   situation,"   but those were the signs he was


looking for.    Thus, Silas checked the defendant' s respiration, pulse oxygen level,


and blood sugar. Silas testified, " There        was nothing obvious pointing towards an

overdose."     Silas explained that obvious signs of overdose are "             pupil   response,




sluggishness,    lethargicness,    altered   mental    status,   unable   to   answer   questions



appropriately, unresponsiveness."        Silas indicated he did not observe any of these

symptoms in the defendant and, importantly, did not treat him under any type of

overdose     protocol.     The record reflects the following exchange between the

prosecutor and Silas:


      Q. Okay. So, let' s go through what exactly you did as far as patient
      care on scene?



      A.   Okay.
                                                11
Q. So, initially when you met with him he tried to refuse care?

A.  That' s correct. First started off was my assessment. I have a core
assessment on there. So, the core assessment is basically interviewing
the patient.   You start from the head and you go down to the toes
looking for any obvious signs.        He was able to answer all my
questions appropriately.   So, a lot of the core assessment was done
itself, primarily. So, I checked his vital signs to make sure everything
was in normal range and we went from there and in that interview he
refused.




Q. Okay. So, during or while you were checking his vital sign, did
everything come back normal?

A. That' s correct.


Q. Was anything elevated?

A.   Nothing elevated.

Q. Was anything too low?

A.  Let me rephrase myself. His blood pressure was slightly elevated,
but in an emergency setting it was not concerning.

Q.   Now, on the core assessment there are some things on your report.
So, you have patient' s status 4, what does that mean?


A.   It is an acuity level. So, the highest priority patient would be a
status 1 and then it goes down to status, 2, 3 and 4. Mr. Baham would
have fallen under the status 4 criteria for very minimum care.

Q. Okay.

A.  If I can add, our status 4, all patient contact regardless if they are
having a medical complaint or not we still rate them at a level. So, he
falls under the lowest scale.


Q.   So, you can have nothing wrong with you and you would rate
them a 4?


A. Correct.


Q.    As for the dispatch reason, do you recall what your dispatch
reason was?



A.   Unfortunately, I don' t remember that.

Q. If I showed you your report again would you recognize and be
able to refresh your memory?

A. I can attempt to.



                                    12
Q. Okay. If I can point you to on the bottom of your report, does it
say dispatch reason?

A. It does give me a dispatch reason.


Q. What is it dispatch?

A. It says unknown problem, man down.


Q.    Okay.     In your report would I be correct in saying the word
overdose does not appear a single time in your report?


A. That' s correct.


Q.   Okay.      Now,   at any time when you were interacting with the
defendant did you ever suspect that he was in fact overdosing?

A.   That was not my suspicion.       That was talk and again, I don' t
remember where I got this information from, but that there might have
been drugs, maybe found on his person or found in the vehicle or
something along those lines, or it could have been the cause of his
unresponsiveness initially, but there was nothing that I saw that
pointed in that direction.


Q. Okay. And in your report do you also include a narrative history?

A. That' s correct.


Q. Do you recall exactly what you put in the narrative history for this
case?




A.   Vaguely.

Q. If I showed it to you would you recognize it?

A. Yes.


Q.   Do you see the portion of your report that is labeled narrative
history?

A. Correct.


Q. In that narrative history is there any mention of overdose?

A. There is no mention of an overdose.


Q. Does it indicate how the defendant was found by the police? Does
it make any reference to asleep?

A. Yes.    It has, a sixty- six ( 66) year old male sleeping in his pick-up
truck.



Q.    Okay.     And in that narrative history it also indicates that he
refused treatment?

                                    13
      A. That' s correct.


      Q. The only other thing I want to ask you, can you explain what the
      Glasco Coma Scale score is?


      A.    The Glasco Coma Scale is a neurological test.           It' s a quick
      assessment.   If I can reference, you and I would have a Glasco Coma
      Scale of fifteen ( 15) which would be the same scale that I gave Mr.
      Baham that night.


      Q. Okay.

      A.   So, it' s basically the highest level you can get in one category is 4.
      Mr. Baham had that.The next category the highest you can get is a 5.
      Mr. Baham had that. Then the last category is a 6 is the highest you
      can get which Mr. Baham had that also, which basically says, you
      know, you and I are 4, 5 and 6 which is a total score of fifteen. ( 15)


      Q. And on the night that you evaluated Mr. Baham for any concerns
      he also was a 4, 5, 6 and scored a fifteen ( 15) on the Glasco Coma
      Scale?


      A. That' s correct.


      On cross- examination, Silas indicated that it was possible for someone to


use methamphetamine and not be overdosing, while still experiencing symptoms

like drowsiness and elevated blood pressure.


      Based on the foregoing testimonial and video evidence, even assuming the

defendant was experiencing a drug-related " high," nothing in the record before us

establishes that he was experiencing a drug-related overdose.      The record does not


conclusively establish what caused the defendant' s seemingly intoxicated state.

When the glass pipes and torch lighter were found in the defendant' s truck, the


defendant indicated that the pipe found in the driver' s visor was his. When Deputy


Crain asked the defendant if he had a problem, the defendant said he had a " meth"


problem.   Deputy Crain then located a plastic bag containing a white glass like

material suspected of being crystal Methamphetamine in the defendant' s right,

front, watch pocket of his pants. However, the defendant was never tested, and he


never disclosed what he had consumed or when.          The defendant' s lethargy could

just as well have resulted from consumption of alcohol hours before falling asleep
                                           14
in his truck.'


       After the defendant was arrested, he made a phone call from jail to an

unknown female.         When the female asked the defendant what happened,                    the



defendant said: "    I fell asleep.   Yeah.   I mean I didn' t get no DWI or anything like

that, I just fell asleep." If the defendant had consumed alcohol instead of drugs on

the night he was arrested, the prosecutorial immunity of La. R.S.                  14: 403. 10( B)


clearly would not apply to him.        See State v. Rowe,            So. 3d at ,       2021 WL


6333295 at * 5.


       In sum, the record does not support a conclusion that the defendant was


experiencing a "    drug-related overdose"     or that he required medical assistance for a


drug overdose.     Instead, in the instant matter, a witness with a medical background


made clear in his testimony that the defendant was not experiencing an overdose.

As such, the first prong of LSA-R.S.          14: 403. 10( B),   requiring that the person be

experiencing an overdose, was never satisfied.          Thus, on the record before us, we


find the trial court erred as a matter of law in finding that all three prongs of LSA-

R.S. 14: 403. 10( B)   had been met and in concluding that the defendant was thus

entitled to the immunity under the statute.

                                       CONCLUSION


       Accordingly, the trial court' s ruling granting the motion to quash is reversed,

and this matter is remanded to the trial court for further proceedings.


       GRANTING OF MOTION TO QUASH REVERSED; REMANDED.




       At the start of the motion -to -quash hearing, the prosecutor informed the trial court the
defendant was a fourth -felony habitual offender with various convictions, including a D.W.I.,
third conviction, and two D. W.I. fourth convictions. The defendant was offered a plea deal to
have no habitual offender bill filed against him, which he rejected.
                                               15